PER CURIAM:
Oscar Mazaret appeals his 37-month sentence, imposed at the low end of the advisory guideline range, after pleading guilty to one count of conspiracy to import heroin and cocaine into the United States, in violation of 21 U.S.C. § 963 (an offense carrying a 20-year maximum penalty), Ma-zaret received a longer sentence than his two co-conspirators; the district court said this difference was due to Mazaret’s greater criminal history. We see no unwarranted disparity. The district court considered and rejected Mazaret’s arguments for miti*987gation in weighing the 18 U.S.C. § 3553(a) factors and did not place undue weight on his criminal history. See United States v. Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013). Mazaret’s sentence has not been shown to be substantively unreasonable.
AFFIRMED.